Hoban, P. J.,
Defendant moves for a partial judgment on the pleadings because of the limitation in the Federal Housing and Rent Act of June 30, 1947, 61 Stat. at L. 193, 50 U. S. C. (App.) §881.
The question involved in this motion is whether the limitation of one year for bringing suit for treble damages for rent overcharges commences one year after each violation, with the right to combine all violations into one action, provided they occurred during the one year period, or whether the limitation commences one year after the date of the last violation with the right to include for damages all violations previous to that one, even beyond the year prior to bringing suit.
The weight of authority seems to have the limitation running from the date of each violation: Berry v. Heller, 79 F. Supp. 476 (E. D. of Pa.); Kane v. Gutmann, 91 N. Y. S. (2d) 184.
Defendant is entitled to judgment in his favor as to so much of the claim as is based on overcharges prior to February 5,1948. See Pa. R. C. P. 1034.

Order

Now, March 10, 1950, judgment is entered for defendant for so much of the claim as is based on overcharges prior to February 5, 1948; plaintiffs to pro*429ceed to trial for so much of the amount claimed as is based on overcharges made between February 5,1948, and February 5, 1949.